Citation Nr: 1739708	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-32 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to December 1960 and from February 1964 to August 1983.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

When this case was last before the Board in December 2016, it was remanded for additional development.


FINDING OF FACT

Peripheral neuropathy of the bilateral lower extremities was not manifest during service and is not attributable to service.  Peripheral neuropathy was not manifested to a compensable degree within one year of exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated during service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in June 2010.  The examination was adequate.  The examiner reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Legal Criteria

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the chronic disease is shown as such during service or within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282 (2009).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154 (a).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease becomes manifest to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a).  The presumption is rebuttable.  38 C.F.R. 
§ 3.307(d).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  38 U.S.C.A. § 1116(a); 
38 C.F.R. § 3.309(e).


III.  Presumption of Exposure to Herbicide Agents

In August 2009, the Veteran filed an informal service connection claim for peripheral neuropathy "presumptive for exposure to Agent Orange."  The Board finds that the Veteran does not meet the presumption for exposure to herbicide agents under 38 C.F.R. § 3.307(a)(6).

The service personnel records reveal the Veteran received decorations, medals, badges, and citations, and ribbons, including the Vietnam Cross of Gallantry with Palm, which confirms the Veteran's presence on the ground during the Vietnam War.

During the October 1989 VA examination, the Veteran reported working in aviation maintenance of helicopters during service in Vietnam from December 1965 to November 1967.  The Veteran reported an episode during the tour where there was heavy spraying of his base area with Agent Orange defoliant that could have contaminated the surface water used for drinking.  He did not remember any severe reactions or rashes definitely associated with that period of time other than the waxing and waning of "heat rash" that he and all of his co-workers at the base had intermittently during their tour.  The Veteran did not report any signs or symptoms related to peripheral neuropathy of the lower extremities while in service during the October 1989 VA examination.  

In September 2007, the Veteran saw a VA podiatrist and complained of pain in his feet that worsened at night.  The VA podiatrist diagnosed the Veteran with neuroma with mild peripheral neuropathy, probably related to Agent Orange exposure.  

38 C.F.R. § 3.307(a)(6)(ii) states that the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.  There is no indication in the Veteran's service treatment records that he complained or sought treatment for any signs or symptoms of peripheral neuropathy of the lower extremities.  The Veteran did not complain of any signs or symptoms of peripheral neuropathy of the lower extremities during the October 1989 VA examination.  The first indication of peripheral neuropathy of the lower extremities was in September 2007, when the Veteran complained to the VA podiatrist of feet pain.  At the time of the June 2010 VA peripheral neuropathy examination, the Veteran reported that the symptomology had been present for more than ten years.  He did not indicate that the symptomology was present within one year of his last exposure to herbicides.  The record is devoid of any evidence which indicates that peripheral neuropathy was present to a compensable degree within one year of the last exposure.  The Board finds the Veteran's peripheral neuropathy of the lower extremities did not manifest until more than a year after his discharge from service.  Accordingly, the Veteran does not meet the criteria for herbicide agent presumption under 38 C.F.R. § 3.307(a)(6).

IV.  Bilateral Peripheral Neuropathy of Lower Extremity 

In August 2009, the Veteran filed an informal service connection claim for peripheral neuropathy.

The Veteran's service treatment records are silent as to symptoms of peripheral neuropathy.  The Veteran's discharge examination report of July 1983 indicated that the Veteran reported generally good health.  The Veteran specifically denied neuritis and all significant medical and surgical history other than that noted in the report.  The Veteran checked "yes" to the form question, "Have you had or have you now swollen or painful joints?" in reference to his hands and fingers.  See July 1983 Report of Medical History.

In September 2007, the Veteran saw a VA podiatrist and complained of pain in his feet that worsened at night.  The VA podiatrist diagnosed the Veteran with neuroma with mild peripheral neuropathy which the clinician opined was probably related to Agent Orange exposure.  No rationale was provided in the medical treatment record to support this etiology.  An unexplained conclusory opinion is entitled to no weight in a service-connection context.  Horn v. Shinseki, 25 Vet. App. 231 (2012); Layno v. Brown, 6 Vet. App. 465 (1994).  Subsequent follow ups in December 2007, August 2008, January 2009, and September 2009 repeat the same assessment statement without further explanation, and are also entitled to no probative weight.  Horn, 25 Vet. App. at 240.

A November 2009 letter from a private neurosurgeon states that the neurosurgeon has known the Veteran since 1970, who has had difficulties with numbness and tingling in his hands consistent with peripheral neuropathy since that time.  Significantly, the neurosurgeon's letter discusses peripheral neuropathy of the upper extremities, which are not at issue in the present claim.  While the private neurosurgeon is competent to provide an opinion on peripheral neuropathy, the letter is irrelevant here.

During the June 2010 VA examination, the examiner noted symptoms of paresthesias, dysesthesias, and pain on both lower extremities.  During the physical exam, the examiner found normal bilateral muscle strength, no loss of function or motor impairment, and normal and unremarkable sciatic femoral, and peroneal nerves.  Sensory function was normal regarding vibration, light touch and position sense with noted decreased pain located at dorsal, lateral, and medial malleolar feet and calf, bilaterally.  Reflex, gait, and balance were normal.  An electrodiagnostic test found no evidence of right or left lower extremity radiculopathy in an otherwise normal study.  There was no evidence of active denervation phenomenon based on a needle EMG exam.  While the examiner did find neuralgia nerve dysfunction, the examiner did not find peripheral neuropathy in the lower extremities nor an etiology of the problem.  The examiner opined that the Veteran's condition was not caused by or a result of claimed peripheral neuropathy of lower extremities secondary to herbicide exposure, noting that there was no complaint or diagnosis made within one year of exposure; EMG/NCV studies showed a normal study; there is no evidence of right or left lower extremity radiculopathy; and there is no evidence of active denervation phenomenon based on the needle EMG exam.

No competent probative evidence of record links the Veteran's bilateral lower extremity peripheral neuropathy to any neurological symptoms noted during service.  Although the Veteran's VA treatment records associate the Veteran's bilateral lower extremity peripheral neuropathy with exposure to herbicides, they do not provide a rationale for the condition's etiology to establish a nexus between the disability and disease or injury incurred during service.

No symptom of an organic disease of the nervous system was noted during service or during the presumptive period following service.  The neurologic system was normal at separation.  There is no report of a neurologic deficit until many years after service.  Accordingly, service connection is not warranted based on a chronic disease manifest during service or during the presumptive period following service or based on a continuity of symptomatology noted during service or during the presumptive period following service.

The preponderance of the evidence is against the claims of service connection for peripheral neuropathy of the lower extremities, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


